Citation Nr: 0305531	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-17 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years and 
retired in May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This case was previously before 
the Board in September 2000.  At that time, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.

In his substantive appeal, the veteran indicated that he 
wanted a hearing before a Member of the Board.  However, in 
correspondence received in January 2003, the veteran 
indicated that he wished to withdraw his request for a Board 
hearing.


FINDING OF FACT

Hypertension and heart disease were not caused or aggravated 
by the veteran's service-connected PTSD.


CONCLUSION OF LAW

Hypertension and heart disease are not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
secondary service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The claims file contains relevant 
service, private, and VA medical records, including a VA 
examination that addressed the veteran's contentions in this 
case.  The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim, and in a December 2001 
letter the veteran was notified of the evidence he could 
submit and the evidence that VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

The veteran contends that his hypertension and heart disease 
are etiologically related to his service-connected PTSD.  
Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 
the veteran was granted service connection for PTSD in an 
April 1993 rating decision.

Service medical records are negative for any complaints, 
treatment, or diagnoses of heart disease, though complaints 
of chest pain were made (early in service) and pleurisy was 
diagnosed in March 1959.  The file, however, does contain 
records documenting heart disease after service.  For 
example, both a June 1997 private medical record and an 
August 1999 VA examination reflect that the veteran suffers 
from coronary artery disease.

The Board notes that an August 1999 VA examiner stated, in 
pertinent part, as follows:

In any case, it would be the opinion of 
this examiner that the minimal coronary 
artery disease is the result of factors 
including abnormal lipids and history of 
cigarette smoking and perhaps hereditary 
factors but not he result of his post 
traumatic stress disorder.  It is the 
opinion of this examiner that it is more 
likely that the veteran's complaint of 
chest pain is related to his peptic ulcer 
disease which has been documented as 
esophagitis, gastritis, and duodenal 
ulcer.  I see no causal relationship of 
the veteran's coronary artery disease to 
veteran's service connected post 
traumatic stress condition or permanent 
aggravation thereof.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence shows that the veteran's 
heart disease was not caused or aggravated by his service-
connected PTSD.  The August 1999 VA examiner's opinion was 
based not only on examination of the veteran, but was also 
based on a thorough and comprehensive review of the veteran's 
medical history.  The August 1999 VA examiner specifically 
noted the letters submitted from the veteran's private 
physicians.  Further, the August 1999 VA examiner not only 
indicated that PTSD had not aggravated the veteran's heart 
disease, he also provided an etiology of the veteran's heart 
problems that was unrelated to PTSD or the veteran's military 
service.

The Board acknowledges that in a May 1999 letter the 
veteran's private physician, M.G.G., M.D., stated his belief 
that the veteran's PTSD contributed to the veteran's 
hypertension and chest pain.  The Board notes, however, that 
in a July 1997 medical record, another private physician, 
S.N.M., M.D., noted (following both clinical and diagnostic 
examination) that the veteran's chest pain was non-cardiac in 
origin.  Further, the Board would also note that the file 
does not reflect a diagnosis of hypertension.  Unlike the 
August 1999 VA examiner's opinion, Dr. M.G.G. gave no 
rationale for his opinion and did not reference any specific 
findings or note the veteran's medical history.

As for any direct service connection claim for heart disease, 
the Board notes that the veteran was previously denied 
service connection for heart disease on a direct basis in 
April 1993 and was also denied service connection for heart 
disease on a direct basis in February 1998.  However, as no 
notice of disagreement has been received on the direct 
service connection claim, this issue is not in appellate 
status.

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and the appeal is denied.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension and heart disease as 
secondary to service-connected PTSD is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

